Lyons Companies I N V O I C E # Page 1 One Righter Parkway, Suite 110 Wilmington, DE 19803 ACCOUNT NO. CSR DATE Phone : 302-658-5508 Fax : 302-658-1253 FRIES-1 AA 07/05/13 PRODUCER David F. Lyons, Sr. BALANCE DUE ON 07/05/13 Friess Associates of DE, LLC Dave Marky 3711 Kennett Pike, Suite 100 Wilmington, DE 19807 Itm # Eff Date Trn Type Policy # Description Amount 06/30/13 REN BOND 14R9435A 13-14,Investment Bond St. Paul Fire & Marine Ins Co $ Invoice Balance: $ *** PLEASE RETURN ONE COPY WITH YOUR REMITTANCE *** The amount of a single insured bond shall be at least equal to an amount computed in accordance with the following schedule: Amount of Registered Management Minimum amount of bond Minimum Premium Investment Company Gross Assets (in Dollars) Investment Company Assets Required Bond Allocation 100,000,000 to Brandywine Advisors Fund* $ $ 250,000,000 to Brandywine Blue Fund, Inc. $ 750,000,000 to Brandywine Fund, Inc. $ Premiums paid are for the period between June 30, 2013 to June 30, 2014. * Brandywine Advisors Fund is a series of the Brandywine Blue Fund, Inc. company. DELIVERY INVOICE Company:St. Paul Fire & Marine Insurance Company I Brandywine Fund, Inc. Policy Inception/Effective Date: 06/30/13 N 3711 Kennett Pike, Ste 100 Agency Number: 0700733 S Greenville, DE 19807 U Transaction Type: R E Renewal D Transaction number: 001 Processing date: 06/25/2013 Policy Number: ZBN-15P29289-13-N2 A Alex Alday GLyons Insurance Agency, Inc. EOne Righter Parkway, Ste 110 N Wilmington, DE 19803 T Policy Surtax/ Number Description Amount Surcharge ZBN-15P29289-13-N2 Investment Company Blanket Bond 40724 Ed. 12-90 INSURED COPY ©1990 The Travelers Indemnity Company. All rights reserved. Page 1 IMPORTANT NOTICE - INDEPENDENT AGENT AND BROKER COMPENSATION NO COVERAGE IS PROVIDED BY THIS NOTICE. THIS NOTICE DOES NOT AMEND ANY PROVISION OF YOUR POLICY. YOU SHOULD REVIEW YOUR ENTIRE POLICY CAREFULLY FOR COMPLETE INFORMATION ON THE COVERAGES PROVIDED AND TO DETERMINE YOUR RIGHTS AND DUTIES UNDER YOUR POLICY. PLEASE CONTACT YOUR AGENT YOUR BROKER IF YOU HAVE ANY QUESTIONS ABOUT THIS NOTICE OR ITS CONTENTS. IF THERE IS ANY CONFLICT BETWEEN YOUR POLICY AND THIS NOTICE, THE PROVISIONS OF YOUR POLICY PREVAIL. For information about howTravelers compensates independent agents and brokers, please visit www.travelers.com,call ourtoll-free telephone number, 1-866-904-8348,oryoumay request a written copy from Marketing at One Tower Square,2GSA,Hartford,CT 06183. ND044 Rev. 1-08
